



COURT OF APPEAL FOR ONTARIO

CITATION: Balev v. Baggott, 2016 ONCA 680

DATE: 20160913

DOCKET: C62066

Laskin, Sharpe and Miller JJ.A.

BETWEEN

John Paul Balev

Appellant

and

Catharine-Rose Baggott

Respondent

Steven M. Bookman and Chris Stankiewicz, for the
    appellant

Lauren Angle, for the respondent

Caterina E. Tempesta and James Stengel, for the Office
    of the Childrens Lawyer

Heard: August 31, 2016

On appeal from the order of Associate Chief Justice
    Marrocco and Justices Sachs and Varpio of the Divisional Court, dated January
    5, 2016, allowing an appeal from the order of Justice W.L. MacPherson dated
    August 27, 2015.

Sharpe J.A.:

[1]

This appeal concerns the
Convention on the Civil Aspects of
    International Child Abduction
,
25 October
1980, C.T.S. 1983/35; 19 I.L.M.
    1501

(the Hague Convention). With the time-limited
    consent of the father, the mother came to Ontario from Germany with two young
    children. When the consensual period expired, the mother unilaterally decided
    to remain in Ontario, and refused to return the children to Germany. The
    application judge followed a long line of authority and found that the habitual
    residence of the children in Germany did not change during the consensual
    period in Canada, and ordered their return to Germany. The Divisional Court
    reversed that decision. The central issue on this appeal is whether the
    Divisional Court erred in concluding that the habitual residence of the
    children had changed by the time the mother refused to return them to Germany.

FACTS

[2]

Both parties are Canadian citizens. In 2000, they married in
    Toronto, Ontario. In 2001, they moved to Germany and attained permanent resident
    status. There are two children of the marriage, born in 2002 and 2005
    respectively. Both children were born in Germany. The children are Canadian
    citizens but not German citizens.

[3]

The father is employed in Germany and continues to live in the
    house the parties purchased in Dreieich in 2008, and in which they resided with
    the children.

[4]

Prior to April 2013, the children had lived and attended school
    in Germany all of their lives, with the following two exceptions:

·

In 2006, the mother and children were in Canada for an
    undisclosed period of time, during which the older child attended school in St.
    Catharines, Ontario.

·

From October 2010 to January 2011, the mother and children came
    to Canada. Both children attended school in St. Catharines during this time.

[5]

The parties encountered marital difficulties and separated in
    2011. The father was awarded interim custody. The parties resumed cohabitation
    in 2012, in the same residence with the children.

[6]

The children were having difficulty in school. In April 2013, the
    parties agreed that the mother would temporarily take the children to Canada to
    attend school. The application judge accepted the fathers characterization of
    the trip as an educational exchange opportunity for the children.

[7]

At the mothers request, the father signed a Consent Letter for
    Children Travelling Abroad confirming his consent for the children to visit
    Canada from July 5, 2013 to August 15, 2014, and later on April 2, 2013 signed
    a notarized letter transferring physical custody to the mother for the
    relevant period, commencing immediately. The father claimed that he agreed to
    the temporary change of custody only because the mother insisted that a
    transfer of custody was necessary in order to enroll the children in a Canadian
    school.

[8]

On April 19, 2013 the mother and children arrived in Ontario, and
    they have remained here since that date. The mother and children travelled with
    limited baggage and left most of their belongings at their home in Germany. The
    children believed that they were coming to Canada for a limited time.

[9]

Shortly after the departure of the mother and children from
    Germany, the father had a change of heart about their absence. In March 2014,
    he purported to revoke his consent. In June 2014, before his consent was set to
    expire in August 2014, he filed a Hague Convention application at the Superior
    Court of Justice, Family Court Branch in St. Catharines, asking for an order
    returning the children to Germany.

[10]

There was a 10-month delay in the proceedings in St. Catharines
    while the father sought relief in Germany. He first brought a custody
    application. The first instance court made an interim order that the children
    should remain with their mother. The fathers appeal was dismissed on the
    ground that the German courts lacked jurisdiction, as the children were not
    German citizens and the children were now resident in Canada. The parties
    accepted the courts invitation to withdraw the custody application.

[11]

The father then commenced a Hague Convention application in
    Germany. While the German courts did not come to a final decision, both the
    first instance court and an appellate court indicated that as the children were
    no longer habitually resident in Germany, the Hague Convention application
    could not succeed. The appellate court suggested to the father that he withdraw
    his application. The father accepted that suggestion, withdrew the German
    application, and proceeded with the application he had commenced in Ontario.
    The German appeal court subsequently ruled that the decision of the first
    instance court had been retracted.

[12]

There was a further delay because the parties unsuccessfully
    attempted to have the application heard in Toronto.

[13]

At the courts request, the Office of the Childrens Lawyer (OCL)
    became involved in the case to help determine the childrens wishes and to
    represent their interests. The OCL supported the mothers position.

[14]

The father has visited the children in Canada for two ten-day
    periods in November 2013 and March 2015. He has also maintained weekly contact
    thorough Skype and telephone calls.

STATUTORY PROVISIONS

[15]

Articles 3 and 12 of the Hague Convention state the following:

Article 3

The removal or the retention of a
    child is to be considered wrongful where:

(a)

it is in breach of rights of
    custody attributed to a person, an institution or any other body, either
    jointly or alone, under the law of the State in which the child was habitually
    resident immediately before the removal or retention; and

(b)

at the time of removal or
    retention those rights were actually exercised, either jointly or alone, or
    would have been so exercised but for the removal or retention.

The rights of custody mentioned in
    sub-paragraph a) above, may arise in particular by operation of law or by
    reason of a judicial or administrative decision, or by reason of an agreement
    having legal effect under the law of that State.

Article 12

Where a child has been wrongfully
    removed or retained in terms of Article 3 and, at the date of the commencement
    of the proceedings before the judicial or administrative authority of the
    Contracting State where the child is, a period of less than one year has
    elapsed from the date of the wrongful removal or retention, the authority
    concerned shall order the return of the child forthwith.

The judicial or administrative
    authority, even where the proceedings have been commenced after the expiration
    of the period of one year referred to in the preceding paragraph, shall also
    order the return of the child, unless it is demonstrated that the child is now
    settled in its new environment.

[16]

The Hague Convention has been incorporated into Ontario law by
    the
Childrens Law Reform Act
, R.S.O. 1990, c. C.12, s. 46(2) (the 
CLRA
).
    Section 22(2) of the
CLRA
provides some guidance on habitual
    residence:

A child is habitually resident in the place where he or she
    resided,

(a) with both parents;

(b) where the parents are living
    separate and apart, with one parent under a separation agreement or with the
    consent, implied consent or acquiescence of the other or under a court order;
    or

(c) with a person other than a
    parent on a permanent basis for a significant period of time,

whichever last occurred.

DECISIONS

1. Decision of the application judge  Superior
    Court of Justice

[17]

The application judge concluded that the mother wrongfully
    retained the children in Canada within the meaning of Article 3 of the Hague
Convention
when she refused to return
    them to Germany after the fathers consent expired on August 15, 2014. The
    application judge ordered that the children return to Germany pursuant to s.
    46(5) of the
CLRA
and Article 12 of the Hague
Convention.

[18]

The application judge found that the children were habitually
    resident in Germany. That finding was based upon the following specific factual
    findings: the parents had acquired permanent resident status in Germany, had
    resided in Germany for 12 years, had been employed, and had owned property in
    Germany; the lives of the children were centered in Germany prior to their
    departure in April 2013; and the children were born in Germany where they
    attended school, engaged in extracurricular activities, and had friends.

[19]

The application judge found that the parties settled intention
    was that the children would reside in Canada on a temporary, not permanent,
    basis. The application judge stated, at para. 73:

The case law is clear that the
    habitual residence of a child is in the state where both parties lived together
    with the child, and neither parent can unilaterally change the habitual
    residence, without the express or implied consent of the other parent. (
Cornaz v. Cornaz-Nikyuluw
,
    2005 CarswellOnt 4714 (Ont. S.C.);
Thomson v. Thomson
,
    [1994] 3 S.C.R. 551 (S.C.C.))

[20]

The application judge found that there had been a breach of the
    fathers custody rights under Article 3 of the Hague
Convention
. The German Civil Code
    provides that where parents are married to one another, they have joint custody
    of any children born to them. The father continued to exercise his joint
    custody rights while the children lived in Ontario. The mother breached the fathers
    custody rights by retaining the children in Ontario past the consensual travel
    period.

[21]

Finally, the application judge determined that the settled in
    exception under Article 12 was not available in this case, as the father
    commenced his Hague Convention application well within the one-year period.

2. Appeal Judgment  Divisional Court

[22]

The Divisional Court concluded that the application judge erred
    in finding that the habitual residence of the children was Germany. According
    to the Divisional Court, their habitual residence changed from Germany to
    Ontario during the consensual, temporary travel period of April 19, 2013 to
    August 15, 2014 and it followed that the Hague Convention did not apply.

[23]

The Divisional Court found that the application judge erred by
    relying on
Thomson v. Thomson
and
Cornaz v. Cornaz-Nikyuluw.
The
    Divisional Court held that, while those cases stood for the proposition that a parent
    cannot unilaterally change a childs habitual residence, that proposition did
    not resolve whether the childrens habitual residence changed from Germany to
    Ontario during the consensual period. The Divisional Court stated, at para. 33:

In this consensual period, the change in habitual residence, if
    one occurred, resulted from the circumstances created by the appellant and
    respondents joint decision to move the children to Ontario for an extended
    period of time; it did not occur as a result of one parents unilateral action.

[24]

The Divisional Court also referred to s. 22(2)(b) of the
CLRA
,
    and stated the following at paras. 35-36:

[Section] 22(2)(b) of the
Childrens
    Law Reform Act
makes it clear that a child can be habitually resident in a
    place where he or she resides with one parent with the consent, implied
    consent or acquiescence of the other. Since the children in question were
    residing in Ontario with their mother with the consent of their father their
    habitual residence could have changed to Ontario.

Further, as the Court of Appeal
    made clear in
Korutowska-Wooff
, a persons habitual residence is the
    place where a person resides for an appreciable period of time with a settled
    intention to stay there either permanently or
temporarily
for a
    particular purpose. [Emphasis in original.]

[25]

The Divisional Court stated at para. 40 that there was cogent
    evidence to support a conclusion that the childrens habitual residence changed
    from Germany to Ontario:

Specifically, on August 15, 2014,
    the last day of the consensual period of residence in Ontario, the children,
    who are Canadian citizens and speak English, had been living in St. Catharines
    for an appreciable period of time, namely approximately 16 months in close
    proximity to their mother and maternal grandparents. The children had attended
    school in Ontario during this period. In addition, based on the [application
    judges] findings, I am satisfied that the appellant had the intention to
    remain in St. Catharines temporarily at the beginning of the consensual period.
    This intention was a settled one and was for two particular purposes  to
    obtain employment and to allow the children to attend school in Canada.
    Obviously the appellants intention to remain in St. Catharines became
    permanent at a later point during the consensual period, because the appellant
    did not return to Germany with children after August 15, 2014. Finally, and
    significantly, at paragraph 70 [the application judge] concluded on the
    evidence that the children had become integrated into their community in
    Ontario.

[26]

The Divisional Court also noted that its conclusion was
    consistent with the conclusions of the German courts who had considered the
    matter.

[27]

The Divisional Court set aside the application judges decision,
    and dismissed the fathers Hague Convention application.

ISSUE

[28]

The issue on this appeal is whether the Divisional Court erred in
    concluding that the habitual residence of the children had changed during the
    time-limited consent period of their stay in Ontario.

ANALYSIS

1. Purpose of the Hague Convention

[29]

It is important to keep in mind that a judge deciding a Hague
    Convention application is not determining custody or deciding what would be in
    the best interests of the children. The judge is simply deciding whether a
    child has been abducted or wrongfully retained within the meaning of the Hague
    Convention. If the answer to that question is yes, and if no exception
    contemplated by the Hague Convention is present, the child must be returned to
    the place of the childs habitual residence.

[30]

As this court explained in
Katsigiannis v.
    Kottick-Katsigiannis
(2001), 55 O.R. (3d) 456 (C.A.), at para. 32:

[A] Hague Convention application
    does not engage the best interests of the child test - the test that is
    universally and consistently applied in custody and access cases. Hague Convention
    contracting states accept that the Courts of other contracting states will
    properly take the best interests of the children into account.  Thus, where
    there has been a wrongful removal or retention, and no affirmative defence is
    established within the meaning of the Hague Convention  the children must be
    returned to their habitual residence.

[31]

The underlying purpose of the Hague
Convention

is to protect children from the harmful
    effects of wrongful removal or retention and to establish procedures to ensure
    their prompt return to the state of their habitual residence. The Hague
Convention
establishes a presumption in
    favour of ordering the childs summary return under Article 12:
Thomson v.
    Thomson
.

[32]

This court confirmed in
Jackson v. Graczyk
, 2007 ONCA
    388, 86 O.R. (3d) 183, at para. 23, that the Hague
Convention
s underlying rationale is that disputes over
    custody of a child should be resolved by the courts in the jurisdiction where
    the child is habitually resident; child abduction is to be deterred.

[33]

If an order for return is made, it is for the courts of the requesting
    jurisdiction, here Germany, to determine the issue of custody.

2. Habitual Residence

(a)
The
    Issue to be decided

[34]

Article 3 of the Hague Convention provides that retention of a
    child is wrongful if:

·

the removal or retention is in breach of the custodial rights of
    the applicant under the law of the state where the child was habitually
    resident immediately before the retention; and

·

at the time of the retention, the custodial rights were actually
    exercised or would have been so exercised but for the retention.

[35]

In order to determine if the mothers retention breached the
    fathers custody rights under Article 3, the court must identify the childrens
    habitual residence immediately before the retention.

[36]

The Hague Convention does not define habitual residence but in
Korutowska-Wooff
    v. Wooff
(2004), 5 R.F.L. (6th) 104 (Ont. C.A.), at para. 8, this court adopted
    the following test that the application judge applied:

·

the question of habitual residence is a question of fact to be
    decided based on all of the circumstances;

·

the habitual residence is the place where the person resides for
    an appreciable period of time with a settled intention;

·

a settled intention or purpose is an intent to stay in a
    place whether temporarily or permanently for a particular purpose, such as
    employment, family, etc.;

·

a childs habitual residence is
    tied to that of the childs custodian(s).

[37]

There is no question that on that test, before the children came
    to Canada in April 2013, their habitual residence was Germany.

[38]

The critical question in this appeal is this: where was the
    childrens habitual residence immediately before the expiry of the fathers
    time-limited consent in August 2014, following which the mother refused to
    return the children to Germany? At that point, had anything occurred that had
    changed the childrens habitual residence from Germany to Ontario? If it had
    changed, the Hague Convention does not apply as there would be no wrongful
    retention and there would be no basis for ordering the return of the children.

(b)
Unilateral
    change of habitual residence

[39]

There is a long and well-established line of authority to the
    effect that one parent cannot unilaterally change a childs habitual residence
    under the Hague Convention. The application judge correctly described this
    principle at para. 73: the case law is clear that the habitual residence of a
    child is the state where both parties lived together with the child, and
    neither parent can unilaterally change the habitual residence without the
    express or implied consent of the other parent. As stated in
Maharaj v. Maharajh,
2011 ONSC 525 (S.C.), at para. 18, unless the mother can establish a shared
    parental intention to change the childs residence at the time of the move to
    Ontario, the childs habitual residence remains unchanged: see also
Korutowska-Wooff
and
Ellis v. Wentzell-Ellis
, 2010 ONCA 347, 102 O.R. (3d) 298, at paras.
    27-33.

[40]

The application judge correctly followed that principle. She
    found that the father remained a joint custodial parent while the children were
    in Ontario, despite the apparent transfer of custody in the time-limited
    agreement. Therefore, the mother could not unilaterally change their habitual
    residence during that period.

(c)
Time-limited consensual stays

[41]

The Divisional Court accepted that the mother could not
    unilaterally change the childrens habitual residence, but found that it could
    change because of the parties joint agreement that the children should spend a
    year in Canada. In my respectful view, that finding cannot be maintained in the
    face of the long line of cases dealing with consensual time-limited stays in
    another jurisdiction.

[42]

The Ontario courts have uniformly held that a parents consent to
    a time-limited stay does not shift the childs habitual residence: see
Ellis
    v. Wentzell-Ellis
;
Unger v. Unger
, 2016 ONSC 4258 (S.C.), at
    para. 57;
Webb v. Gaudaur
, 2015 ONSC 6956 (S.C.);
Fulmer v.
    Kaleo-Fulmer
, [2002] O.J. No. 3183 (S.C.), at para. 18;
Solem v. Solem
,
    2013 ONSC 1097 (S.C.), at paras. 37-38; and
Snetzko v. Snetzko
(1996),
    65 A.C.W.S. (3d) 56 (Ont. Ct. (Gen. Div.)), at para. 25.

[43]

Time-limited consensual stays for educational purposes for
    periods of a year or more are now common. In
Cornaz v. Cornaz-Nikyuluw
,
    the mother brought the children to Canada from Switzerland to allow her to
    study for a year with the fathers consent. The father agreed to extend that
    period by six months. The mother refused to return the children to Switzerland
    at the end of the consensual period. Glithero J. ordered the return of the
    children, holding at para. 57:

One parent cannot change the
    habitual residence of a child without the agreement of the other parent having
    custody rights.  The consent to the children being abroad for a particular
    purpose for a particular time period, but not beyond, in my view does not
    operate so as to effect a change in the habitual residence of the children.

[44]

Re: Application of Mozes v. Mozes
(2001), 239 F.3d 1067,
    a decision of the United States Court of Appeals for the Ninth Circuit, dealt
    with a time-limited 15-month stay for education purposes. The court stated, at p.
    1083:

The academic year abroad has become
    a familiar phenomenon in which thousands of families across the globe
    participate every year.Children who spend time studying abroad in this manner
    are obviously expected to form close cultural and personal ties to the
    countries they visit  that's the whole point of sending them there for a year
    rather than simply for a brief tourist visit. Yet the ordinary expectation 
    shared by both parents and children  is that, upon completion of the year, the
    students will resume residence in their home countries. If this were not the
    expectation, one would find few parents willing to let their children have
    these valuable experiences.

[45]

The Divisional Court refused to follow this long line of
    authority and referred to s. 22(2)(b) of the
CLRA
as authority for the
    proposition that a child can become habitually resident in a jurisdiction in
    which the child resides with the time-limited consent of the other parent.

[46]

In my view, the Divisional Court erred in its application of s.
    22(2)(b) which provides that where the parties are living separate and apart,
    the child is habitually resident in the place where he or she resides with one
    parent with the consent of the other. But I agree with the father that to apply
    s. 22(2)(b) to alter the childs habitual residence when the consent of the
    other parent is time-limited would effectively gut time-limited consent of any
    meaning. I also agree with the statement in
Fulmer v. Kaleo-Fulmer
, at
    para. 18, where Hambly J. refused to apply s. 22(2) to a time-limited consent:
    There is an implication of permanency that needs to be read into the definition
    in s. 22(2).

[47]

The Divisional Court also referred to this courts decision in
Korutowska-Wooff
where reference was made, at para. 8, to a settled
    intention to stay in a place whether
temporarily
or permanently for a particular purpose (emphasis added).
    That dictum must be read in the context of the other principles expressed by
    the court in the passage I have set out at para. 36 of these reasons. In my
    view, this court did not have in mind a clearly defined, time-limited
    consensual stay where one parent takes the children to another jurisdiction
    with the other parents consent, but then unilaterally decides to remain. This
    court explicitly stated that the childs habitual residence is tied to that of
    the childs custodian(s) and could not have intended to lay down a definition
    of habitual residence that would allow one parent to displace the custodial
    rights of the other by contravening the terms of an agreement to take the child
    to another jurisdiction for a time-limited stay.

[48]

Moreover, I do not accept the mothers submission that
    because the fathers consent contemplated an extension, the time-limited
    consent cases do not apply. The father had the right to withhold his agreement
    for an extension. Even where an extension is agreed to, the extension does not
    defeat the time-limited nature of the consent:
Cornaz v. Cornaz-Nikyuluw
, at para. 57.

[49]

I would not, however,
    wish to foreclose the possibility that there may be cases where a consensual time-limited
    stay is so long that it becomes time-limited in name only and the childs
    habitual residence has changed.

[50]

I add here that the question of habitual residence is essentially
    factual in nature. The application judge identified the correct legal
    principles and she did not make any overriding and palpable error when making
    her factual findings.

[51]

The application judge rejected the mothers assertion that she
    had moved to Canada on a permanent basis and that the parties had a settled
    intention to abandon their habitual residence in Germany. At para. 71, the
    application judge found:

The undisputed evidence is that the mother came to Canada with
    two suitcases, leaving the bulk of her and the childrens belongings in
    Germany. The evidence from the OCL confirms that it was the childrens
    understanding that they were coming to Canada for a vacation and it was only
    after being in Canada for a period of time, that it became a permanent move and
    not a visit to Canada.

[52]

At para. 72, she added:

On the facts before me, the father
    consented to the children coming to Canada on a temporary basis for the purpose
    of an educational leave which expired on August 15, 2014. While there was
    provision in the consent for the period to be extended, it was never extended
    by the father.

[53]

The application judges finding is entitled to deference on
    appeal and there was no basis for reversing it.

(d)
Settling
    in of the children

[54]

In finding that the childrens habitual residence had changed, the
    Divisional Court placed considerable weight on evidence that the children had settled
    in to their new environment in Ontario.

[55]

I recognize that there is a line of authority that supports the
    consideration of the childs acclimatization in determining habitual residence
    in some circumstances: see e.g.
Csoke v. Fustos
, 2013 ONSC 2417 (S.C.)
    at para 260;
Habib v. Amin
, 2014 ONSC 5330, 51 R.F.L. (7th) 432
    (S.C.), at para. 42;
OBrien v. O'Brien
(2008), 59 R.F.L. (6th) 389
    (Ont. S.C.), at paras. 35-36;
Matter of LC (Children)
, [2014] UKSC 1.

[56]

However, decisions of this court and the Supreme Court of Canada
    hold that evidence of settling in is not relevant if the application is brought
    within one year of the wrongful detention or removal. Article 12 of the Hague
    Convention provides that if the application has been brought more than 12
    months after the wrongful removal or retention, the court shallorder the
    return of the child, unless it is demonstrated that the child is now settled in
    its new environment. In
Thomson v. Thomson
, the Supreme Court of
    Canada held, at para. 83: By stating that before one year has elapsed the rule
    is that the child must be returned forthwith, art. 12 makes it clear that the
    ordinary effects of settling in, therefore, do not warrant refusal to surrender.
    This principle was applied in
Bazargani v. Mizael
, 2015 ONCA 517, 63
    R.F.L. (7th) 58, at para. 22 and in
Ibrahim v. Girgis
, 2008 ONCA 23,
    48 R.F.L. (6th) 1, where MacPherson J.A. held at para. 30:

The motion judge committed a
    similar error in principle by referring to the fact that Andrew [had] become
    settled in Ontario and  establish[ed] roots with his mother and her extended
    family. Pursuant to Article 12, the degree to which the child has become
    settled has no bearing on a Hague Convention application filed within one year.
    The familial bonds Andrew has forged in Ontario may well influence the issue of
    where and with whom this toddler should reside, but such custodial matters are
    not before us: see Hague Convention, Articles 16, 19;
Thomson
,
supra
,
    at 578.

[57]

As the fathers application was commenced well within the one-year
    period, the Divisional Court erred by considering the fact that the children had
    settled into Ontario when determining their habitual residence.

(e)
Relevance of the German proceedings

[58]

The father submits that the Divisional Court erred by relying on
    the German court orders regarding the habitual residence of the children.

[59]

I disagree with the fathers characterization of the Divisional
    Courts reasons. The Divisional Court did not base its conclusion that the
    children habitually resided in Ontario on the German court decisions. The
    Divisional Court merely observed, at para. 42, that its conclusion was
    consistent with the conclusions of the German courts that had had the
    opportunity to consider this matter.

[60]

The mother submits that the application judge erred by failing to
    recognize the German court orders regarding the childrens habitual residence. She
    contends that comity to the German courts and deterrence against forum shopping
    should prevent the father from succeeding on his Hague Convention application.

[61]

The application judge was aware of the German proceedings, and
    took the precaution of obtaining through the offices of the International Hague
    Network Judge for Canada an opinion from a German judge on this matter. At
    para. 78, the application judge summarized the advice from the German judge in
    the following manner:

As set out in the response from
    Judge Erb-Kulnemann, there is no valid German court order dealing with habitual
    residence of the children. Further, it has been confirmed that, if the Ontario
    court were to determine that the habitual residence of the children is not in
    Canada, the German courts would receive an application for custody.

[62]

I agree with the mother that the fathers conduct borders on
    forum shopping. However, I am not persuaded that the application judge erred by
    holding that the orders of the German courts were not determinative of the
    issue of habitual residence. I say this for two reasons.

[63]

First, it is clear on this record that the German courts never
    made a final determination of the issue of the childrens habitual residence.
    That is demonstrated by the unchallenged opinion of the German judge who
    expressly so stated.

[64]

Second, it has been held that, in this situation, the issue of
    habitual residence under the Hague Convention is one for the courts of the
    requested state.

[65]

In
Caruso v. Caruso
, [2006] O.J. No. 5311 (S.C.), the
    father brought a Hague Convention application in Ontario, seeking an order from
    the Ontario court that the mother return the child from Italy. Herman J.
    dismissed the fathers application, stating that the father was required to
    first apply to the Central Authority in Canada or Italy so that the Italian
    authorities could address his Hague Convention application. In reaching this
    conclusion, Herman J. cited the Supreme Court of Canada in
Thomson v.
    Thomson
, at para. 72: The provision [Article 15] it will be observed,
    contemplates that the initiative for obtaining a chasing order is with the requested
    state, and that the order is intended to determine whether the removal or
    retention was wrongful.

[66]

In
Pitts v. De Silva
, 2008 ONCA 9, 47 R.F.L. (6th) 43,
    at para. 36, this court cited
Caruso
with approval as establishing
    that requested courts have primary responsibility for adjudicating Hague
    Convention applications.

[67]

In my opinion, the application judge correctly refused to be
    bound by the orders of the German courts. The German courts orders were not
    final orders as established by the opinion of Judge Erb-Kulnemann, an
    International Hague Network Judge for Germany. Moreover, as the requested
    state, Ontario has primary responsibility for adjudicating the fathers Hague
    Convention application.

3. Wrongful Retention

(a)

Was there a breach of custodial rights?

[68]

Given that the children habitually resided in Germany immediately
    prior to the wrongful retention, the fathers custody rights under the law of
    Germany apply, pursuant to Article 3 of the Hague Convention.

[69]

The application judge found that under German law, the default
    provision of joint custody in the German Civil Code applied and accordingly, at
    the time of the childrens departure from Germany, the mother and father had
    joint custody of them.

[70]

The right of custody includes the ability to determine the
    childs habitual residence, and that right is protected by the Hague
    Convention. As the Supreme Court of Canada stated in
D.S. v. V.W.,
[1996] 2 S.C.R. 108, at para. 33:

[R]ights of custody within the
    meaning of the [Hague Convention] cannot be interpreted in a way that
    systematically prevents the custodial parent from exercising all the attributes
    of custody, in particular that of choosing the childs place of residence but,
    on the contrary, must be interpreted in a way that protects their exercise.

[71]

In
Thomson v. Thomson
, the Supreme Court of Canada held,
    at para. 76, that a wrongful retention begins from the moment of the
    expiration of the period of access, where the original removal was with the
    consent of the rightful custodian of the child.

[72]

There was ample evidence to support the application judges
    finding that the mothers decision to refuse to return the children to Germany
    deprived the father of his custodial rights under Article 3(a) of the Hague
    Convention.

(b)

Were the fathers custodial rights exercised?

[73]

Under Article 3(b) of the Hague Convention, for the mothers
    retention to be wrongful, the father had to be exercising his custody rights at
    the time of the retention. The application judge found, at para. 94, that the
    consent to transfer custody for the period of the visit was done for the sole
    purpose of enrolling the children in the Ontario school system and was not an
    abandonment of the fathers custody rights. The application judge then found
    that the father exercised his custody rights when the mother refused to return
    the children, and there is no question that the father would have exercised
    custodial rights had the children not been retained by the mother in Ontario.

4. Views of the children

(a)
Factual Findings

[74]

Article 13 of the Hague Convention provides that even if the
    retention is wrongful, the court may refuse to order the return of the child
    if it finds that the child objects to being returned and has attained an age
    and degree of maturity at which it is appropriate to take account of its
    views. The mother places considerable weight in her submission on what she
    contends are the views of the children.

[75]

In my view, this submission cannot succeed in the face of the
    explicit findings of the application judge which are entitled to deference on
    appeal.

[76]

The childrens objections included matters such as too much
    homework in Germany, loss of friends, loss of their dog, and that Canada feels
    like home. After carefully considering the evidence led by the OCL as to the childrens
    views, the application judge held, at para. 102, that the childrens objection
    to being returned to Germany were neither substantial nor had the strength
    of feeling required that would take the objection beyond the level of
    expressing a preference for one place over another. The application judge
    quite properly observed at para. 105:

To accede to such an objection
    would set the threshold much too low and certainly much lower than intended by
    the [Hague] Convention which provides that where there has been a wrongful
    retention, children shall be returned to their habitual residence unless the
    removing parent can establish that exceptional circumstances exist. Such
    circumstances do not exist in this case.

(b)
The OCLs fresh evidence application

[77]

The OCL moves to introduce fresh evidence on this appeal as to
    the childrens current views and circumstances. In my view, this evidence
    should not be admitted as it is not relevant to the legal issues this court is
    asked to determine.

[78]

The OCL does not rely on Article 13 and, as I have explained, Article
    12 excludes consideration of settling in as the application was brought within
    one year. This appeal essentially turns on the question of whether the children
    were habitually resident in Germany on August 15, 2014. If they were, the Hague
    Convention application must be granted. If they were not, it must be refused.
    The proposed fresh evidence relates to facts arising long after that critical
    date, and I fail to see how it could assist the court in determining whether
    the application judge correctly determined the issue of habitual residence.

[79]

Furthermore, to place any weight on such after-the-fact evidence
    would encourage protracted appeals and proceedings and reward delay.

[80]

Accordingly, I would dismiss the motion for the admission of
    fresh evidence.

CONCLUSION

[81]

The elements of Article 3 of the Hague Convention have been
    satisfied: the children habitually resided in Germany immediately prior to the wrongful
    retention on August 15, 2014; the retention breached the fathers custody
    rights under German law; and the father was exercising his custody rights at
    the time of the retention. The mother wrongfully retained the children in
    Canada after August 15, 2014. None of the exceptions under the Hague Convention
    apply. Therefore, the children must be returned to their habitual residence.

[82]

I have considerable sympathy for the mother, who obviously feels
    strongly that it is in her childrens best interests to remain in Canada. I
    also recognize that the children have now been in Ontario for more than three
    years, and that moving them back to Germany is likely to be difficult. No doubt
    those considerations were a significant factor influencing the Divisional Court
    to overturn the decision of the application judge.

[83]

It is important to remember, however, that although this case
    involves the interests and needs of these two young children, it raises legal
    issues that transcend their interests and that affect the interests of
    countless other children and their parents. It is also important to remember
    that the mothers actions were in direct violation of the fathers custodial
    rights.

[84]

In my respectful opinion, the Divisional Courts decision would,
    if upheld, undermine the purpose and proper operation of the Hague Convention.
    To find that a childs habitual residence can be changed by the unilateral
    actions of one parent during the period of a time-limited consensual absence
    undermines the purpose and efficacy of a carefully crafted scheme to deal with
    child abduction and wrongful retention. It renders time-limited travel consents
    essentially meaningless, and would allow one parent to lay the foundation for child
    abduction by obtaining a defined, temporary consent of the other parent to
    travel with the child.

DISPOSITION

[85]

Accordingly, I would allow the appeal, set aside the judgment of
    the Divisional Court and restore the order of the application judge. In
    paragraphs 6 and 7 of that order, I would substitute the date of October 15,
    2016 for September 30, 2016 as the date by which the children must be returned
    to Germany. I note that the application judges order provides that the mother
    is permitted to travel to Germany with the children and reside with them there.
    It also requires the father to provide suitable housing for the mother and the
    children in Germany that approximates the accommodation they enjoyed prior to
    their departure for Canada.

[86]

If the parties are unable to agree as to the costs of these
    proceedings, they may make brief written submissions to this panel.

Released: September 13, 2016

Robert J. Sharpe
    J.A.

I agree Laskin J.A.

I agree B.W. Miller
    J.A.


